Case 2:19-cv-03152-MKB-RER Document 17-8 Filed 06/05/19 Page 1 of 2 PagelD #: 256
JAN, 16, 2019 12:54PM NO. 39) P.,

THE STATE EDUCATION DEPARTMENT / THE UNIVERSITY OF THE STATE OF NEW YORK

2

 

Commissioner of Education E-mail commissionar@nysed. gov
President of the University of the State of New York Twitter: ONYSEDNews

49 Washington Ave, Room 114 Tel: (548} 474-5844

Albany, New York 13734 Fax! (518) 473.4809

 

January 15, 2019

Philip H. Kalban, Esq.

Putney, Twombly Hall & Hirson LLP
522 Fifth Avenue

New York, NY 10175

Re: in the Matter of on behalf ii

rom the action o ulamith School for Girls
regarding immunization.

Dear Mr. Kalban:
Pursuant to Education Law §320 and 8 NYCRR §276.1, the stay requested by petitioner in
the above-captioned proceeding is hereby granted, Accordingly, resp¢.ndent is directed to admit
rs - Shulamith School fo: Girls, panding an ultimate
atermination of the appeal nerein.
Respondent is kindly requested to file this dupticate original with your administrative

office, as appropriate. Please send a statement of such filing t this office and promptly inform
your organization’s governing body concerning this order. A copy is enclosed for your files.

MaryEllen\glia,

Commissioner of Education

SO ORDERED.

 

c: Lindsie B, Alterkun, Esq.
